district court decline to grant the relief requested.' Any such motion to
                reinstate this appeal shall be filed within 60 days of the district court's
                order declining to grant the requested relief.
                            It is so ORDERED.



                                                                                ,   J.
                                                    Pickering


                                                                     Lrei
                                                    Parraguirre



                                                              1, t
                                                                                    J.
                                                      aitta


                cc:   Hon. Jerry A. Wiese, District Judge
                      Howard Kim & Associates
                      Akerman LLP/Las Vegas
                      Eighth District Court Clerk




                      'We note that any aggrieved party may file a notice of appeal from
                any appealable order entered at the completion of the district court
                proceedings. See NRAP 3A.



SUPREME COURT
        OF
     NEVADA
                                                       2
(0) [947A